         Case 6:20-cv-00579-ADA Document 12 Filed 07/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                  §
BRAZOS LICENSING AND                         §
DEVELOPMENT                                  §      CIVIL ACTION NO. 6:20-cv-579[ADA]
                                             §
v.                                           §
                                             §
GOOGLE LLC                                   §

               GOOGLE LLC’S NOTICE OF ATTORNEY APPEARANCE

       Defendant Google LLC files this Notice of Appearance of Counsel and hereby notifies the

Court that Patrick C. Clutter of the law firm Potter Minton, P.C., 110 N. College Ave., Suite 500,

Tyler, Texas 75702 is appearing as counsel for Defendant.             All pleadings, discovery,

correspondence and other material should be served upon counsel at the address referenced above.

       Dated: July 20, 2020                         Respectfully submitted,

                                                    By /s/ Patrick C. Clutter
                                                    Michael E. Jones
                                                    SBN: 10929400
                                                    Patrick C. Clutter
                                                    SBN: 24036374
                                                    POTTER MINTON, PC
                                                    110 North College, Suite 500
                                                    Tyler, Texas 75702
                                                    Tel: 903-597-8311
                                                    Fax: 903-593-0846
                                                    mikejones@potterminton.com
                                                    patrickclutter@potterminton.com


                                                    ATTORNEYS FOR DEFENDANT
                                                    GOOGLE LLC
         Case 6:20-cv-00579-ADA Document 12 Filed 07/20/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on July 20, 2020, I electronically filed this document with
the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to
all counsel of record, all of whom have consented to electronic service in this action.

                                                    /s/ Patrick C. Clutter
